Exhibit 10.2

SPS COMMERCE, INC.

MANAGEMENT INCENTIVE PLAN

In order to provide an additional incentive to eligible employees to contribute
to the success of SPS Commerce, Inc. (the “Company”), the Company has adopted
this Management Incentive Plan (the “Plan”) under which annual cash bonus awards
(the “Awards”) may be provided to eligible employees. As set forth in this Plan,
the grant of Awards is within the discretion of the Compensation Committee (the
“Committee”) of the Company’s Board of Directors (the “Board”), and the payment
of these Awards is subject to several contingencies, including the attainment of
performance goals approved by the Committee that are based on one or more
performance measures described below.

1. Eligibility. Any employee of the Company or any of its subsidiaries is
eligible to participate in the Plan. The Committee will designate those
employees who are to be participants in the Plan for each calendar year
performance period. Designation by the Committee as a participant for a specific
performance period does not confer on an employee the right to participate in
the Plan during any other performance periods.

2. Grant of Performance Awards. The Committee will designate which employees may
participate in the Plan and be granted Awards for each performance period.
Awards may be granted to participants in such amounts and on such terms as may
be determined by the Committee, consistent with the terms of the Plan. At the
time an Award is made, the Committee will specify the terms and conditions that
will govern the Award, which will include that the Award will be earned upon,
and to the extent that, one or more performance goals based on one or more of
the performance measures specified in Section 3 have been attained over the
course of the applicable performance period. Different terms and conditions may
be established by the Committee for different Awards and for different
participants. The terms of individual Awards will be set forth in such written
or electronic notices as the Committee may prescribe.

3. Performance Measures. The performance measures upon which performance goals
applicable to Awards under the Plan may be based shall be one or a combination
of two or more of the following: (i) net income; (ii) earnings before one or
more of interest, taxes, depreciation, amortization and share-based compensation
expense; (iii) revenue; (iv) gross profit; (v) operating income;
(vi) profitability as measured by return ratios (including, but not limited to,
return on assets, return on equity, return on invested capital and return on
revenue); (vii) cash flow (including, but not limited to, operating cash flow,
free cash flow and cash flow return on capital); (viii) market share;
(ix) margins (including, but not limited to, one or more of gross, operating and
net earnings margins); (x) stock price; (xi) total stockholder return;
(xii) orders; (xiii) cost and expense management; (xiv) economic value added or
similar value added measurements; and (xv) implementation or completion of
critical projects. Any performance goal based on one or more of the foregoing
performance measures may be expressed in absolute amounts, on a per share basis
(basic or diluted), relative to one or more other performance measures, as a
growth rate or change from preceding periods, or as a comparison to the
performance of specified companies, indices or other external measures, and may
relate to one or any combination of Company, subsidiary, business unit or
individual performance.

4. Adjustments to Performance Measures or Goals. In connection with establishing
or applying the performance goals applicable to any performance period, the
Committee may adjust the performance goals or the performance measures on which
they are based to equitably reflect, in the Committee’s judgment, the impact of
(i) events during the performance period that are unusual in nature or
infrequently occurring (such as acquisitions, divestitures, restructuring
activities or asset write-downs), (ii) changes in applicable tax laws or
accounting principles, or (iii) equity restructurings, reorganizations or other
changes in corporate capitalization.



--------------------------------------------------------------------------------

5. Determination of Award Amounts Payable. Following the completion of each
performance period, the Committee will determine the degree to which the
applicable performance goals were attained and the corresponding Award amounts
that would be payable to participants based on such attainment. The Committee is
authorized, in its sole and absolute discretion and based on such factors as it
deems relevant, to increase or decrease (including to zero) the amount of an
Award that would otherwise be payable to any participant based on attainment of
applicable performance goals.

6. Payment of Awards. The amount of any Award determined by the Committee to be
payable to a participant will be paid to the participant in a lump sum cash
payment (less applicable withholding taxes) no later than March 15 of the
calendar year immediately following the applicable performance period. As a
condition to receiving any payment of an Award under this Plan, a participant
must continue to be employed by the Company or one of its subsidiaries on the
date of payment. If a participant’s employment with the Company and its
subsidiaries terminates for any reason (whether voluntary, involuntary, as a
result of death or disability, or with or without cause) at any time prior to
the date of payment, no payment under the Plan will be made.

7. Administration. The Committee shall have power to make Awards and to
determine when and to whom Awards will be granted, and the form, amount and
other terms and conditions of each Award, subject to the provisions of this
Plan. The Committee shall have the authority to interpret this Plan and any
Award made under this Plan, to establish, amend, waive and rescind any rules
relating to the administration of this Plan, and to make all other
determinations necessary or advisable for the administration of this Plan. The
Committee may correct any defect, supply any omission or reconcile any
inconsistency in this Plan or in any Award in the manner and to the extent it
shall deem desirable. The determinations of the Committee in the administration
of this Plan shall be final, binding and conclusive. The Committee may delegate
all or any portion of its authority under the Plan to any one or more of its
members or, as to Awards to participants or eligible employees who are not
executive officers of the Company, to one or more executive officers of the
Company

8. Miscellaneous.

(a) Effective Date and Term. The Plan shall become effective as of February 2,
2016, and shall remain in effect until it has been terminated pursuant to
Section 8(d).

(b) No Right to Employment. Nothing in the Plan or any Award notice constitutes
or implies (i) any obligation or undertaking to employ or retain a participant
for any period of time or in any position, or (ii) any limitation on the right
of the Company to terminate a participant’s employment at any time with or
without notice or cause.

(c) Tax and Other Withholding. Any payments under the Plan will be subject to
withholding of all taxes and other amounts required by law to be withheld or
paid to others. The Company may, in its discretion and to the full extent
permitted by law, apply a payment otherwise payable to a participant under the
Plan to pay any amounts, debts or claims owed to the Company by such
participant, until all such amounts, debts and claims are paid in full.

(d) Amendment, Modification and Termination of the Plan. The Board or Committee
may at any time terminate, suspend or modify the Plan and the terms and
provisions of any Award to any participant which has not yet been paid. No Award
may be granted during any suspension of the Plan or after its termination.

(e) Unfunded Plan. The Plan shall be unfunded, and the Company shall not be
required to segregate any assets that may at any time be represented by Awards
under the Plan. No participant shall, by virtue of this Plan, have any interest
in any specific assets of the Company.

(f) Other Benefit Programs. Payments received by a participant under an Award
made pursuant to the Plan shall not be deemed a part of the participant’s
regular recurring compensation



--------------------------------------------------------------------------------

for purposes of the termination, indemnity or severance pay law of any state and
shall not be included in, nor have any effect on, the determination of benefits
under any other employee benefit plan, contract or similar arrangement provided
by the Company unless expressly so provided by such other plan, contract or
arrangement, or unless the Committee expressly determines otherwise.

(g) Governing Law. The Plan and all determinations made and actions taken
pursuant to the Plan shall be governed by the laws of the State of Minnesota
without regard to its conflicts-of-law principles, and shall be construed
accordingly.

(h) Non-Transferability. No Award may be sold, assigned, transferred, exchanged
or encumbered, voluntarily or involuntarily.